     Case 5:18-cv-02225-DDP-SHK Document 24 Filed 02/06/19 Page 1 of 3 Page ID #:211



 1    JAMES E. BROWN, Assistant County Counsel (SBN 162579)
      KELLY A. MORAN, Deputy County Counsel (SBN 267147)
 2    3960 Orange Street, Suite 500
      Riverside, CA 92501-3674
 3    Telephone: (951) 955-6300
      Facsimile: (951) 955-6363
 4    Email: jebbrown@rivco.org
             kmoran@rivco.org
 5

 6    Attorneys for Defendants, STANLEY SNIFF (in his official capacity as Sheriff of County
      of Riverside); RIVERSIDE COUNTY SHERIFF’S DEPARTMENT; COUNTY OF
 7    RIVERSIDE
 8

 9
                               UNITED STATES DISTRICT COURT
10
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11

12

13     ARIE VAN NIEUWENHUYZEN, an               )    Case No. 5:18-cv-02225 DDP-SHK
       individual; THE CALGUNS                  )
14     FOUNDATION; FIREARMS POLICY              )    Judge: Dean P. Pregerson
       COALITION; FIREARMS POLICY               )    Magistrate Judge: Shashi H. Kewalramani
15     FOUNDATION; SECOND                       )
       AMENDMENT FOUNDATION; and                )    JOINT STIPULATION TO EXTEND
16     MADISON SOCIETY FOUNDATION,              )    TIME TO RESPOND TO INITIAL
                                                )    COMPLAINT; STAY OF
17                       Plaintiffs,            )    PROCEEDINGS AND
                                                )    CONTINUANCE OF MOTION
18     v.                                       )
                                                )
19     STANLEY SNIFF, in his capacity as        )
       Sheriff of the County of Riverside;      )
20     RIVERSIDE COUNTY SHERIFF’S               )
       DEPARTMENT; a public entity; and         )
21     COUNTY OF RIVERSIDE,                     )
       CALIFORNIA,                              )
22                                              )
                                                )
23                       Defendants.            )
                                                )    Complaint Filed: 10/19/18
24                                              )
                                                )
25

26
27

28

                                                 1
                                          STIPULATION
     Case 5:18-cv-02225-DDP-SHK Document 24 Filed 02/06/19 Page 2 of 3 Page ID #:212



 1
            TO THE HONORABLE COURT:
 2
            Plaintiffs ARIE VAN NIEUWENHUYZEN, an individual; THE CALGUNS
 3
      FOUNDATION;            FIREARMS       POLICY        COALITION;       FIREARMS         POLICY
 4
      FOUNDATION; SECOND AMENDMENT FOUNDATION; and MADISON SOCIETY
 5
      FOUNDATION (collectively, “Plaintiffs”) and Defendants, STANLEY SNIFF (in his
 6
      official capacity as Sheriff of County of Riverside); RIVERSIDE COUNTY SHERIFF’S
 7
      DEPARTMENT; COUNTY OF RIVERSIDE (collectively, “Defendants”) and hereby
 8
      stipulate to the following:
 9
            1. This case involves the policies of the Riverside Sheriff’s Department.
10
            2. The Parties have been discussing resolution of the case, and have exchanged
11
                settlement proposals, the latest of which was submitted by plaintiffs on January
12
                31, 2019 .
13

14
            3. When the case was filed on October 19, 2018, Stan Sniff was and is the Sheriff

15
                of Riverside County. However, on November 6, 2018, after the case had been

16              filed, Chad Bianco was elected Sheriff. Pursuant to State Law, Sheriff-Elect

17              Bianco will assume office on January 8, 2019.

18          4. Given the change in leadership of the Riverside Sheriff’s Department, the Parties
19              agree it would be suitable to continue all proceedings in this matter until Sheriff-
20              Elect Bianco assumes his office and can fully participate in the resolution of this
21              matter.
22          5. Therefore, the Parties stipulate to stay all dates and proceedings in this case until
23              March 1, 2019. The parties anticipate resolving the case before March 1, 2019.
24              Provisionally, the Parties stipulate to continuing the hearing on plaintiffs’ motion
25              for preliminary injunction to Monday, March 25, 2019, at 10:00 a.m., and request
26              the Court to order continuation to such date, or to a date thereafter as it may please
27              the Court.
28

                                                      2
                                              STIPULATION
     Case 5:18-cv-02225-DDP-SHK Document 24 Filed 02/06/19 Page 3 of 3 Page ID #:213



 1

 2    Dated: Feb. 6, 2019                SEILER, EPSTEIN, ZIEGLER & APPLEGATE LLP
 3

 4                                       By     /s/ George M. Lee
 5                                              GEORGE M. LEE
                                                Attorneys for Plaintiffs
 6

 7

 8
                                          OFFICE OF COUNTY COUNSEL
 9

10                                                     /s/ James E. Brown
      Dated: Feb. 6, 2019        By:
11                                              JAMES E. BROWN1
                                                Assistant County Counsel
12
                                                Attorneys for Defendants, STANLEY
13                                              SNIFF, RIVERSIDE COUNTY SHERIFF’S
                                                DEPARTMENT; COUNTY OF RIVERSIDE
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
      1
       As the filer of this Stipulation, I attest that all parties concur in the content of the
      Stipulation and have authorized its filing.
                                                       3
                                               STIPULATION
